Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 1 of 34 PageID #: 672



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 CHARLES C. FREENY III, BRYAN E.
 FREENY, and JAMES P. FREENY,
                                                 CASE NO. 2:18-cv-00049
       Plaintiff,
                                                     PATENT CASE
  v.
                                                JURY TRIAL DEMANDED
 FOSSIL GROUP, INC.,

       Defendant.



           FOSSIL GROUP, INC.’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 2 of 34 PageID #: 673




                                                 TABLE OF CONTENTS

  I.     INTRODUCTION AND BACKGROUND ....................................................................... 1
  II.    LEGAL STANDARD ......................................................................................................... 3
         A.        Claim Construction ................................................................................................. 3
         B.        Means-Plus-Function Claims .................................................................................. 4
         C.        Indefiniteness .......................................................................................................... 4
  III.   AGREED CONSTRUCTIONS .......................................................................................... 5
  IV.    DISPUTED TERMS ........................................................................................................... 5
         A.        “request authorization code” ................................................................................... 5
         B.        “second signal being different from the first signal” .............................................. 8
         C.        “low power communication unit” ........................................................................... 9
         D.        “the [request authorization code]” ........................................................................ 10
         E.        “means for communicating audio and video information in a format perceivable
                   by an individual located adjacent to the portable housing” .................................. 15
         F.        “means for recording the messages and data” ...................................................... 17
         G.        “means for playing back the messages and data” ................................................. 19
         H.        Claim 90 (as a whole) ........................................................................................... 19
         I.        Claim 91 (as a whole) ........................................................................................... 26
  V.     CONCLUSION ................................................................................................................. 29




                                                                    i
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 3 of 34 PageID #: 674



                                                 TABLE OF AUTHORITIES
                                                                                                                                Page(s)
  Cases
  Alpex Computer Corp. v. Nintendo of America,
     102 F.3d 1214 (Fed. Cir. 1996)..................................................................................................3
  Cheetah Omni LLC v. Alcatel-Lucent Inc.,
     939 F.Supp.2d 649 (E.D. Tex. 2013) (Davis, J.) .....................................................................14
  Enfish, LLC v. Microsoft Corp.,
     822 F.3d 1327 (Fed. Cir. 2016)................................................................................................14
  Fenner Investments, Ltd. v. Cellco P’ship,
     778 F.3d 1320 (Fed. Cir. 2015)..................................................................................................3
  Freeny v. Apple Inc.,
     2:13-cv-00361, 2014 WL 4294505 (E.D. Tex. Aug. 28, 2014) .................................................8
  Guardian Media Techs., Ltd. v. Acer Am. Corp.,
     6:10-cv-597, 2013 WL 1866901 (E.D. Tex. May 2, 2013) (Davis, J.) ....................................17
  HTC Corp. v. IPCom GmbH & Co., KG,
    667 F.3d 1270 (Fed. Cir. 2012)................................................................................................25
  Huawei Techs. Co. v. T-Mobile US, Inc.,
     2:16-cv-00055, 2017 WL 2190103 (E.D. Tex. May 17, 2017) (Payne, J.) .............................25
  IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
     430 F.3d 1377 (Fed. Cir. 2005)..........................................................................................19, 20
  Linksmart Wireless Tech., LLC v. T-Mobile USA, Inc.,
     2:08-cv-264-DF-CE, 2010 WL 2640402 (E.D. Tex. June 30, 2010) ......................................26
  Markman v. Westview Instruments, Inc.,
    52 F.3d 967 (Fed. Cir. 1995), aff’d, 517 U.S. 370 (1996) .........................................................3
  Med. Instrumentation & Diagnostics Corp. v. Elekta AB,
    344 F.3d 1205 (Fed. Cir. 2003)..............................................................................15, 16, 17, 18
  Media Rights Techs., Inc. v. Capital One Fin. Corp.,
    800 F.3d 1366 (Fed. Cir. 2015)............................................................................................4, 12
  Medrad, Inc. v. MRI Devices Corp.,
    401 F.3d 1313 (Fed. Cir. 2005)..................................................................................................3
  Nautilus, Inc. v. BioSig Instruments, Inc.,
     134 S. Ct. 2120 (2014) ...........................................................................................................4, 5
  Nautilus, Inc. v. Biosig Instruments, Inc.,
     572 U.S. 898 (2014) .................................................................................................................26
  Nystrom v. TREX Co.,
     424 F.3d 1136 (Fed. Cir. 2005)..................................................................................................9


                                                                     ii
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 4 of 34 PageID #: 675



  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005)..........................................................................................3, 4, 9
  Plano Encryption Techs., LLC v. Alkami, Inc.,
     2:16-cv-01032, Dkt. 168, 2017 WL __ (E.D. Tex. Aug. 23, 2017) (Gilstrap, J.)
     (attached as Exhibit B) .............................................................................................................14
  Rembrandt Data Techs., LP v. AOL, LLC,
     641 F.3d 1331 (Fed. Cir. 2011)..........................................................................................21, 22
  TiVo, Inc. v. EchoStar Commc’ns Corp.,
     516 F.3d 1290 (Fed. Cir. 2008)................................................................................................13
  In re Varma,
      816 F. 3d 1352 (Fed. Cir. 2016).........................................................................................13, 14
  Vitronics Corp. v. Conceptronic, Inc.,
      90 F.3d 1576 (Fed. Cir. 1996)....................................................................................................3




                                                                     iii
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 5 of 34 PageID #: 676



  I.     INTRODUCTION AND BACKGROUND

         The ’443 Patent is long, convoluted, and rife with contradictory descriptions. But, at its

  core, it is an attempt at presenting a very simple idea: activating multiple proximity systems such

  as garage doors and toll booths from a single device. The patentee desired a universal device that

  could, for example, wirelessly open both a garage door and activate a toll gate, without needing

  to use a separate, dedicated garage door opener or toll tag device.

         To understand the scope of the alleged invention, it is helpful to sort out which elements

  the patentee did not claim to invent from those he did claim to invent. First, the existing

  activation devices such as for garage doors or toll booths—what the patent refers to as “legacy

  proximity units”—were expressly not invented by the patentee. U.S. Patent No. 6,490,443,

  36:44–47 (“The legacy proximity units 3160, by themselves, are not considered part of this

  invention.”). Instead, the patentee claimed to have invented an entire system, with new devices

  and accompanying process, which would interoperate on multiple, different signals to activate

  these kinds of services.

         On one half of the invention, “proximity service units” replace, or adapt to, these legacy

  proximity units. These devices could receive different signals from different kinds of transmitters

  in order to activate services. In some embodiments, for example, these are merely adaptors that

  transform the conventional service units such that they could now support multiple types of

  signals. Id., 36:55–60 (“the legacy proximity unit 3160 will also be made to operate with one or

  more of the proximity authorization units 2910”).

         For the other half of the system, the inventor replaced prior art transmitters such as door

  openers or toll tags—“legacy communications units”—with what he coined a “proximity

  authorization unit.” ’443 Pat., 31:29–42. These devices could transmit on different signals to

  activate services provided by different kinds of proximity service units. The inventor believed


                                                   1
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 6 of 34 PageID #: 677



  (incorrectly) that such multi-signal activation devices did not exist. Id., 15:46–51 (“However,

  prior to this invention, it is believed the systems . . . in FIGS. 9 through 17 have not been able to

  operate with digital wireless devices 710 that operate on different frequencies and have a

  communication capability other than to effect the proximity system activation function described

  herein.”).

         The activation process that takes place within this system is also simple, and one example

  is most clearly articulated by the Abstract. A user’s proximity activation unit transmits a “request

  authorization code” on a signal. This is received by a proximity service unit. The proximity

  service unit validates the code and outputs a “service authorization code” to a legacy service unit

  to, for example, open a garage door.

         Asserted claim 90 and its dependents are directed at one half of this system and process:

  the “proximity authorization device.” Plaintiffs allege that Fossil infringes these claims simply

  because it sells devices (watches) that communicate not just on one signal but on two different

  signals: Bluetooth and Wi-Fi.

         The problem with the asserted claims is that the inventor did not properly claim just one

  half of the system and method. He could not, presumably, because one would expect that simple

  devices that transmit on two signals rather than one already existed in the prior art, or such a

  claim would be so obvious that it would not be patentable. Instead, what purportedly makes the

  device unique is how it is used to interact with a proximity service units to activate services.

  Thus, there is a tension in the claims where it tries to claim just a user’s proximity authorization

  device but at the same time tries to define the scope of that device not by its structure or

  capability, but by the performance of the foregoing activation process within the more complete




                                                    2
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 7 of 34 PageID #: 678



  system. Moreover, the lack of clarity in the specification and the claims makes construing many

  aspects of the claims with reasonable certainty impossible.

         As seen below, the asserted claims lack definiteness and cannot be construed. Where

  terms can be construed but the parties disagree on the scope of the claim, Plaintiffs’ proposed

  constructions violate the laws of claim construction and should be rejected.

  II.    LEGAL STANDARD

         A.      Claim Construction

         It is a “bedrock principle” of patent law that the claims of a patent define the invention.

  Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). Claim terms should generally be

  given their “ordinary and customary meaning” in light of the patent’s intrinsic record, i.e., the

  language of the claims, the specification, and the patent’s prosecution history. Id., 1312, 1317.

  Claim terms are not construed in the abstract, but as would have been understood by a person of

  ordinary skill in the field of the invention after reading the intrinsic record. Fenner Investments,

  Ltd. v. Cellco P’ship, 778 F.3d 1320, 1322-23 (Fed. Cir. 2015).

         For instance, the specification is “always highly relevant to the claim construction

  analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

  Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); see also Markman v.

  Westview Instruments, Inc., 52 F.3d 967, 978 (Fed. Cir. 1995), aff’d, 517 U.S. 370 (1996)

  (claims are read in the context of the specification). Claims must also be construed in light of the

  prosecution history. Markman, 52 F.3d at 980. “Prosecution history is relevant not only for

  purposes of prosecution history estoppel but also for construing the meaning and scope of the

  claims.” Alpex Computer Corp. v. Nintendo of America, 102 F.3d 1214, 1220 (Fed. Cir. 1996);

  see also Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005) (“We cannot




                                                    3
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 8 of 34 PageID #: 679



  look at the ordinary meaning of the term . . . in a vacuum. Rather, we must look at the ordinary

  meaning in the context of the written description and the prosecution history.”).

          District courts may also rely on extrinsic evidence, such as dictionaries, when the

  intrinsic evidence does not resolve the claim construction dispute. Phillips, 415 F.3d at 1317.

  However, extrinsic evidence must always be considered in the context of the intrinsic evidence,

  and may be relied upon by the court only to the extent that it does not contradict the intrinsic

  evidence regarding the meaning of a disputed claim term. Id., 1319, 1323.

          B.      Means-Plus-Function Claims

          Means-plus-function claim limitations, authorized by 35 U.S.C. § 112, ¶ 6, allow a

  patentee to draft claim terms as a means or step for performing a specified function without the

  recital of structure, material, or acts in support thereof. But this flexibility in claim drafting

  comes at a price. Such claims are construed to cover only the structure, materials, or acts

  described in the specification as corresponding to the claimed function and equivalents thereof.

  Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1371 (Fed. Cir. 2015)

  (citation omitted).

          C.      Indefiniteness

          Patent claims must particularly point out and distinctly claim the subject matter regarded

  as the invention. 35 U.S.C. § 112, ¶ 2. “The claim or claims must conform to the invention as set

  forth in the remainder of the specification and the terms and phrases used in the claims must find

  clear support or antecedent basis in the description so that the meaning of the terms in the claims

  may be ascertainable by reference to the description.” 37 C.F.R. § 1.75(d)(1). When viewed in

  light of the intrinsic evidence, the claim must “inform those skilled in the art about the scope of

  the invention with reasonable certainty.” Nautilus, Inc. v. BioSig Instruments, Inc., 134 S. Ct.

  2120, 2129 (2014). “[The] patent must be precise enough to afford clear notice of what is


                                                     4
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 9 of 34 PageID #: 680



  claimed, thereby ‘appris[ing] the public of what is still open to them.’” Id. (alteration in original)

  (quoting Markman, 517 U.S. at 373). “Otherwise there would be ‘[a] zone of uncertainty which

  enterprise and experimentation may enter only at the risk of infringement claims.’” Id. (alteration

  in original) (quoting United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942)). If the

  claim fails to provide such precision and certainty, the claim is invalid and indefinite. Id., 2124.

          Whether a claim is indefinite is determined from the perspective of one of ordinary skill

  in the art as of the time the application for patent was filed. Id., 2130. As it is a challenge to the

  validity of a patent, the failure of a claim to comply with § 112 must be shown by clear and

  convincing evidence. Id. at 2130 n.10.

  III.    AGREED CONSTRUCTIONS

          The Parties have agreed to the following constructions.

                         TERM                                     AGREED CONSTRUCTION

   Preamble of claim 90                                  The preamble of claim 90 is limiting.

   “proximity service units”                             “devices that provide a predetermined
   (claim 90)                                            service upon activation within a proximity.”

  IV.     DISPUTED TERMS

          A.      “request authorization code”

                                        PLAINTIFFS’ PROPOSED                 FOSSIL’S PROPOSED
                TERM
                                           CONSTRUCTION                       CONSTRUCTION

   “request authorization code”       “a code that authorizes           “a code that activates a
   (claim 90)                         access to a predetermined         predetermined service upon
                                      service”                          receipt”

          Plaintiffs’ proposed construction essentially restates the term by offering that the

  “authorization code” is “a code that authorizes.” This is unhelpful, and contrary to the claim

  language. The claim is concerned with whether the code ultimately activates a service, not just



                                                     5
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 10 of 34 PageID #: 681



  whether it is authorized. For example, the claim expressly states: “each of the proximity service

  units providing a predetermined service when activated in response to receiving a request

  authorization code.” ’443 Pat., Claim 90 (emphasis added). This claim language is consistent

  with the patentee’s description focusing on the request/activation procedure, and not

  authorization:

          Each of the proximity service units 2920 provide a predetermined service when
          activated in response to receiving a request authorization code.

  Id., 31:40–42. Fossil’s proposed construction thus follows directly from the claim language and

  the specification, and provides clarification that receipt of the request authorization code results

  in activation of a service.

          Plaintiffs argue that “authorization” and “activation” are two separate steps, but this is a

  distinction without consequence for this term because, according to the claim, the request must

  cause activation of the service. That is, whether or not there is a distinct “authorization” step by

  the proximity service unit in response to receiving code is something that is not claimed. What is

  claimed, however, is that a request authorization code to a service unit necessarily includes a

  request for activation. Plaintiffs’ expert, Dr. Sirovica, acknowledged that the step of activation

  follows after authorization:

          Q.     Would a person of ordinary skill in the art not say that, when the ATM
          receives that request authorization code, it is activated?

          A.       It depends on what is activated.

          Q.       Okay. And so it may authorize, it may activate, but it depends?

          A.      Well, it authorizes. And then what happens after that depends on the
          particular circumstance.

          Q.       Okay. In this circumstance, when did activation occur?




                                                      6
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 11 of 34 PageID #: 682



            A.     In this circumstance, the user of the device is authorized -- becomes
            authorized to use the ATM system, and then the various services of that ATM
            system happen subsequently.

  Ex. A, 17:6–19 (emphasis added).

            A faithful reading of the claims and specification reveals that the patentee focused only

  on the step of the code activating a service, not merely authorizing a service, because activation

  necessarily implies that authorization has occurred. The authorization may be automatic (e.g., by

  the mere receipt of the request before activation, ’443 Pat., 14:13–19) or it may be more

  complicated (e.g., by checking an access control lists for authorized users before activation, id.,

  22:4–11), depending upon the proximity service unit embodiment. Again, Plaintiffs’ expert

  agreed:

            Q.      When “each of the proximity service units providing a predetermined
            service when activated in response to receiving a request authorization code,” that
            means that the proximity service unit will perform a validation step on the
            request authorization code before or maybe at the same time of activating the
            service?

                   A.      That is what that said, yes.

  Ex. A, 73:19–74:1 (emphasis added).

            Plaintiffs’ proposed construction limits the term to only the first step of authorization,

  even though the claims are explicitly concerned with the second step of activation. This omits

  critical context that Fossil’s proposed construction preserves—that the request authorization code

  does not merely authorize, as Plaintiffs propose, it activates a service.




                                                      7
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 12 of 34 PageID #: 683



          B.      “second signal being different from the first signal”

                                              PLAINTIFFS’ PROPOSED             FOSSIL’S PROPOSED
                  TERM
                                                 CONSTRUCTION                   CONSTRUCTION

   “second signal being different          “second signal transmitted      No construction necessary
   from the first signal”                  through a different
   (claim 90)                              frequency band or protocol
                                           than the first signal”

          This term needs no construction because its meaning is clear on its face. “Different” is

  the opposite of “the same,” and so different signals would be easily understood by both a person

  of ordinary skill in the art and a jury to mean “signals that are not the same.” Plaintiffs’ proposal

  would construe “different” to apply only to certain aspects of the transmission format, which

  would be an improper restriction that limits the claim to only one embodiment.

          In support of their argument, Plaintiffs rely on a prior construction made in Freeny v.

  Apple Inc., 2:13-cv-00361, 2014 WL 4294505 (E.D. Tex. Aug. 28, 2014). What Plaintiffs fail to

  emphasize, however, is that this construction was for a materially different term:

                          Freeny v. Apple                      Freeny v. Fossil

                  “different types of . . .           “second signal being different
                  communication signals”              from the first signal”

  Unlike the term at hand, the term construed in Freeny v. Apple explicitly referred to the signals

  as being of different “types.” This is significant because it denotes a classification system, which

  the court reflected in its construction. The term before this Court is not so limited, and so

  differences between the signals need not be restricted to “types” such as frequencies or protocols.

  The specification discloses other differences in signals, such as differences in a first and second

  “signal strength.” ’443 Pat., 13:24–29. Instead, it is sufficient that the signals be different, so

  adopting Plaintiffs’ construction that restricts how it may be different would be improper.



                                                     8
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 13 of 34 PageID #: 684



         Reading this term in view of the specification further counsels against adopting Plaintiffs’

  construction. The drafter repeatedly spoke of “frequencies” and “protocols,” often in the context

  of signal types. See, e.g., “two signal types, i.e. different frequency signal types or protocols,”

  id., 11:36–38; “same type infrared signal frequency and protocols,” id., 12:55 (emphasis added

  all). Had the patentee intended to limit this term to only different frequencies and protocols, he

  could have done so. The fact that the term was purposely phrased more broadly should be

  reflected in the construction. Although these examples would guide a person of ordinary skill in

  the art to identify when signals are “different,” they need not limit the analysis.

         Finally, as Plaintiffs correctly note, “the ‘443 patent claims should be construed

  consistently with the ‘744 patent claims. Opp. at 8; see also Phillips v. AWH Corp., 415 F.3d

  1303, 1314 (Fed. Cir. 2005) (“Because claim terms are normally used consistently throughout

  the patent, the usage of a term in one claim can often illuminate the meaning of the same term in

  other claims.”). The fact that the drafter chose to use distinct phrases is a declaration of his desire

  that the terms have distinct meanings. See Nystrom v. TREX Co., 424 F.3d 1136, 1143 (Fed. Cir.

  2005) (“When different words or phrases are used in separate claims, a difference in meaning is

  presumed.”). The term is properly understood without construction to both a person of ordinary

  skill in the art and a jury, and should be given its plain an ordinary meaning.

         C.      “low power communication unit”

                                        PLAINTIFFS’ PROPOSED                FOSSIL’S PROPOSED
               TERM
                                           CONSTRUCTION                      CONSTRUCTION

   “low power communication          “communication unit having         No construction necessary
   unit”                             a power for transmission of
   (claims 91, 107)                  up to a maximum of several
                                     hundred feet”




                                                    9
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 14 of 34 PageID #: 685



         Plaintiffs do not offer any evidence as to why “low power communication unit” needs

  construction. Nor do they identify why it must be limited to “a maximum of several hundred

  feet.” Adopting Plaintiffs’ proposed construction would merely import a particular embodiment

  into the claim language when it is not required. The patent explains that a low power wireless

  link “does not typically does not communicate farther than about 300 feet.” ’443 Pat., 32:28–30

  (emphasis added). The word “typically,” however, means that this is a possible range for the

  signal, not a requirement. The language of the claims does not require any particular

  transmission range irrespective of the power involved. Instead, it is merely “low power.”

         The purpose of the Court’s construction in the prior litigation of the ’744 Patent was to

  reject the defendants’ argument that the term is indefinite. That dispute does not arise here, and

  the terms are not the same. Since this term would be readily understood by one of ordinary skill

  in the art, the Court should reject Plaintiffs’ proposal because it would improperly limit its scope.

         D.      “the [request authorization code]”

                                       PLAINTIFFS’ PROPOSED                FOSSIL’S PROPOSED
               TERM
                                          CONSTRUCTION                      CONSTRUCTION

   “the [request authorization       No construction necessary,       “the same [request
   code”                             other than the proposed          authorization code]”
   (claim 90)                        construction for “request
                                     authorization code”

         Plaintiffs’ argument on this term misses the point entirely because Fossil’s proposed

  construction does not limit “the request authorization code” to one such code. Thus, their

  reliance on the presumption about plural over singular meaning of “a” is not controlling. Instead,

  the plain language of the claim simply requires the same one or more request authorization

  code(s) that are transmitted on a first signal are also transmitted on a second signal. There may

  be several request authorization codes on the claimed device, but—per the express language of



                                                   10
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 15 of 34 PageID #: 686



  the claim—the device must have at least one code that it is capable of being transmitted on two

  different signals.

          The term “the request authorization code” must therefore refer to the same “code” upon

  which it relies for antecedent basis—whether that “code” is one code or several. If it does not,

  then the claim is fatally indefinite under 35 U.S.C. § 112 ¶ 2 because the patent provides no

  guidance to know which of the several codes are sent on the first signal, and which of the several

  codes are sent on the second signal, in order for infringement to occur. Plaintiffs’ expert was

  questioned about this scenario, where he contended that “the . . . code” must refer to a single

  code:

          Q: All right. So when you see “a request authorization code” in claim 90 and you
          understand it to be one or more request authorization codes, wouldn’t it make
          sense, then, that “the request authorization code,” when that appears in the claim,
          refers to the one or more request authorization codes?

          A: It refers to one of them, yes.

          Q: Just one of them?

          A: When it says “the,” yes.

  Ex. A, 35:3–12. But when pressed as to how one would know which of “the” one or more codes

  are sent on which signal, he conceded it would depend upon subjective opinions of engineers,

  rather than something intrinsic to the code or device:

          Q.     What guidelines would a person of ordinary skill in the art use to know
          which of the one or more request authorization codes go on which signal?

          MR. LIN: Objection to form.

          THE WITNESS: One needs to read the spec for that particular communications
          link, and the spec will say what type of code that is.




                                                  11
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 16 of 34 PageID #: 687



         Q.     So it would depend based upon what some engineers got together and
         agreed upon would be the specific request authorization code for either signal;
         right?

         A.      Yes.

         Q.      It would depend upon the context?

         A.      Yes.

  Ex. A, 35:12–36:2. Thus, Plaintiffs’ proposed construction—which states that “a . . . code” could

  be several codes, but “the . . . code” refers to only one that is subjectively chosen—is improper.

         Fossil’s position that “the . . . code” refers to the same one or more codes is fully

  supported by the specification. The patentee expressly states that the claimed device could have

  just one code, and not necessarily several. See ’443 Pat., 31:44–50 (“at least one . . . request

  authorization code[]”). In this scenario, the same code would necessarily be sent on the two

  different signals, consistent with Fossil’s proposal. Furthermore, contrary to Plaintiffs’

  arguments at page 14 of its brief, Plaintiffs’ expert agreed that using the same one or more codes

  on both signals would be compatible with the purpose of the claimed invention:

         Q.       Let’s say [two different banks] both use the same [ATM] manufacturer,
         but they use a different communication frequency for each. In that scenario,
         wouldn’t it be possible that the manufacturer that makes both machines used the
         same layered protocols and the only difference is the medium on which the signal
         is sent, and the manufacturer could use the same request authorization code for
         the same user; right?

         A.     If the only—in that scenario, if the only difference is the frequency but the
         protocol is identical, then, yeah, that could be the same code.

         Q.     And the inventor’s system, the one he envisioned would still work if it
         were the same request authorization code, in that example?

         A.     In that example, at the same frequency -- different frequencies but same
         protocols, then yes.




                                                   12
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 17 of 34 PageID #: 688



  Ex. A, 42:14–43:6 (emphasis added). The scenario is not a surprising one—it is no different than

  what we typically do when we re-use the same ID number, PIN number, or password across

  different services. We might, for example, use the same “12345” code to activate both an ATM

  machine and a home security system.

         Although the presumption that “a” means “one or more” is not controlling here, the cases

  that discuss overcoming the presumption are instructive. For example, in TiVo the claim required

  separating “an MPEG stream” into video and audio, and later “assembl[ing] said video and audio

  into an MPEG stream” that is sent to a decoder to be converted into TV signals. TiVo, Inc. v.

  EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). The patentee argued that “an

  MPEG stream” could mean “two separate MPEG streams.” Id. The court noted that “the question

  whether ‘a’ or ‘an’ is treated as singular or plural depends heavily on the context of its use.” Id.

  And “[t]he general rule does not apply when the context clearly evidences that the usage is

  limited to the singular.” Id. In that case, the specification describe “reassembl[ing]” two sets of

  components into a single stream, which indicated that the MPEG stream is restored to the same

  earlier state of a single stream. Id., 1303–4. Thus, “an” as used in that claim referred to the same

  form of stream it earlier referenced, and not a different one.

         Furthermore, the Federal Circuit has rejected a misreading of “a” in a similar context to

  what Plaintiffs argue. In In re Varma, the claim required “a statistical analysis request

  corresponding to . . . two or more selected investments.” In re Varma, 816 F. 3d 1352, 1356

  (Fed. Cir. 2016). The Court rejected a reading that two requests could satisfy “a . . . request.”

  Although there may be many requests involved, there still must be at least one that meets all the

  requirements of the claims:

         But while “a” sometimes is non-restrictive as to number, permitting the presence
         of more than one of the objects following that indefinite article, context matters


                                                   13
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 18 of 34 PageID #: 689



         even as to whether the word has that meaning. And here the question is not
         whether there can be more than one request in a claim-covered system: there can.
         Rather, the question is whether “a” can serve to negate what is required by the
         language following “a”: a “request” (a singular term) that “correspond[s]” to “two
         or more selected investments.” It cannot. For a dog owner to have “a dog that
         rolls over and fetches sticks,” it does not suffice that he have two dogs, each able
         to perform just one of the tasks. In the present case, no matter how many requests
         there may be, no matter the variety of the requests the system may receive, the
         system must be adapted to receive a request that itself corresponds to at least two
         investments.

  Id., 1362-63 (citation and footnote omitted); see also Enfish, LLC v. Microsoft Corp., 822 F.3d

  1327, 1342 (Fed. Cir. 2016) (regarding “a logical table,” finding that the limitations at issue were

  required to be “in the same logical table”); Plano Encryption Techs., LLC v. Alkami, Inc., 2:16-

  cv-01032, Dkt. 168 at 18, 2017 WL __ (E.D. Tex. Aug. 23, 2017) (Gilstrap, J.) (discussing

  cases) (attached as Exhibit B).

         Finally, Plaintiff’s reliance on Cheetah Omni LLC v. Alcatel-Lucent Inc., 939 F.Supp.2d

  649 (E.D. Tex. 2013) (Davis, J.) is misplaced. There, the concern was not over the term referring

  to the “same” signal in the manner Fossil contends, but over whether the original signal remained

  “undivided”—i.e., unaltered or not attenuated. Id., 660–661 (“Defendants’ construction merely

  restates the Claim language and adds the word ‘undivided’ to it.”). Fossil’s proposed

  construction here does not turn on whether the code or codes are immaterially modified as they

  are transmitted on each signal. A person of ordinary skill in the art would be able to understand

  whether two “request authorization codes” are the same.

         In sum, Plaintiffs’ own expert concedes that the claimed device is capable of transmitting

  the same code on each signal. Furthermore, his suggestion that “the . . . code” could refer to

  different things for each signal in the claim is not required anywhere in the specification and

  would render the term ambiguous. The claim’s limitations plainly require that “the . . . code” that



                                                  14
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 19 of 34 PageID #: 690



  is stored is sent on both signals. There must be at least one such code. Within that framework,

  there is no support for “the [request authorization code]” to be read as anything other than “the

  same [request authorization code].”

         E.      “means for communicating audio and video information in a format
                 perceivable by an individual located adjacent to the portable housing”

                                        PLAINTIFFS’ PROPOSED                 FOSSIL’S PROPOSED
                TERM
                                           CONSTRUCTION                       CONSTRUCTION

   “means for communicating          This phrase should be              Subject to 35 U.S.C. § 112(f).
   audio and video information       construed under 35 U.S.C. §
   in a format perceivable by an     112(f).
   individual located adjacent to
   the portable housing”             Function: Communicating            Function: Communicating
   (claims 94, 110)                  audio and video information        audio and video information
                                     in a format perceivable by an      in a format perceivable by an
                                     individual located adjacent to     individual located adjacent to
                                     the portable housing.              the portable housing.

                                     Structure: Visual and audio        Structure: Indefinite.
                                     outputs such as those found
                                     on pagers, cell phones, and
                                     PDAs.

         The problem with this term is that the patentee did not tell the public what in particular he

  intended to claim about “pagers, cell phones, and PDAs.” This type of functional claiming is not

  permitted. See Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211

  (Fed. Cir. 2003) (“If the specification is not clear as to the structure that the patentee intends to

  correspond to the claimed function, then the patentee has not paid that price but is rather

  attempting to claim in functional terms unbounded by any reference to structure in the

  specification.”). That is a wide range of devices, and the specification has no guidance that gives

  reasonable certainty for what is about their structure that the patentee intended to claim.

         For example, Plaintiffs’ expert suggested that, for a PDA, “a black-and-white high-

  resolution display where you have pixels that can depict visual video and picture information”


                                                    15
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 20 of 34 PageID #: 691



  could be the claimed structure. Ex. B, 46. But for cell phones, “it depends upon the type of cell

  phone.” Id. And worse, for pagers, “the simpler pagers could only display character information,

  like text” and not video. Id., 47. That is, according to Plaintiffs’ expert, pagers could not display

  the “video” required by the claim but could display text. Id.

         Despite its expert’s admission that pagers typically could not present video and he was

  aware of none that did, Plaintiffs presented no evidence of any pagers at the time that supported

  video. Without this evidence, Plaintiffs cannot demonstrate that a person of ordinary skill in the

  art would understand with reasonable certainty the scope what the patentee meant when he

  identified that pagers had the requisite structure to perform the claimed function. Clearly, it

  includes high-resolution, high-frame-rate displays like those in PDAs, but what about on the low

  end? What was the patentee referring to?

         As a hedge against the ambiguous structure pointed to by the specification, Plaintiffs cite

  to examples of particular devices in the specification. However, those examples are from a

  section of the specification far removed from the relevant discussion of the claimed proximity

  authorization unit. Specifically, the Palm Pilot VII and Nokia 9000 are referred to in column 9 in

  the context of a “Pico Pay System.” ’443 Pat., 9:32–45. Conversely, the section that discusses the

  at-issue “Master Proximity Authorization System” begins 22 columns later and never mentions

  these devices. This distant disclosure of specific devices cannot support the claimed function

  because “structure disclosed in the specification is corresponding structure only if the

  specification or prosecution history clearly links or associates that structure to the function

  recited in the claim.” Med. Instrumentation, 344 F.3d at 1210 (internal citation and quotation

  omitted). Moreover, no examples of pagers were identified.




                                                   16
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 21 of 34 PageID #: 692



         In addition, the fact that the specification discloses the suitability of a structure for one

  function does not create a basis for that structure to support any function. See, e.g., Guardian

  Media Techs., Ltd. v. Acer Am. Corp., 6:10-cv-597, 2013 WL 1866901, at *13 (E.D. Tex. May 2,

  2013) (rejecting a patentee’s attempt to broaden structure to include an unrelated disclosure)

  (Davis, J.). If the patentee had intended for these devices to provide the structure for the claimed

  function, it was his duty to provide a clear link or association, for such is the “quid pro quo for

  allowing the patentee to express the claim in terms of function under section 112, paragraph 6.”

  Med. Instrumentation, 344 F.3d at 1211.

         Finally, even if a person of ordinary skill would have known to use this structure, that is

  not the standard. The relevant inquiry is whether such a person “would understand the

  specification itself to disclose the structure, not simply whether that person would be capable of

  implementing that structure.” See id., 1212. This is important because it is the patentee’s burden

  to particularly point out and distinctly claim the invention. 35 U.S.C. § 112 ¶ 2. The reader

  should not be required to make their own inventive step in order to divine the meets and bounds

  of the invention. The term is therefore indefinite.

         F.      “means for recording the messages and data”

                                        PLAINTIFFS’ PROPOSED                 FOSSIL’S PROPOSED
               TERM
                                           CONSTRUCTION                       CONSTRUCTION

   “means for recording the          This phrase should be              Subject to 35 U.S.C. § 112(f).
   messages and data”                construed under 35 U.S.C. §
   (claim 106)                       112(f).

                                     Function: Recording                Function: Recording the
                                     messages and data.                 messages and data.

                                     Structure: A computer              Structure: Indefinite.
                                     memory unit.




                                                   17
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 22 of 34 PageID #: 693



         The structure proffered by Plaintiffs for this term suffers from the same defect as

  discussed above—it is excessively broad, vague, and circularly defined. “A computer memory

  unit” could reasonably encompass numerous types of digital recording technology, many of

  which would find no support in the specification. For instance, “a computer memory unit” could

  describe read-only memory (ROM); random-access memory (RAM); it variants dynamic

  random-access memory (DRAM), static random-access memory (SRAM), or non-volatile

  random-access memory (NVRAM); or a multitude of other formats. Instead of limiting the term

  to the performance of the function on a specific structure, Plaintiffs’ proposed structure inflates

  the scope of the term to coincide with the performance of the function on any structure. See Med.

  Instrumentation, 344 F.3d at 1211. In essence, Plaintiffs’ proposal is that the function of

  recording messages and data can be performed by any structure capable of recording messages

  and data.

         The ’443 Patent simply does not provide the specificity of structure that § 112 ¶ 6

  demands. To the contrary, the specification itself is confused as to what performs the recording

  function. For example, at one point the specification refers to a “computer unit 3000 program

  memory” (’443 Pat., 34:67–35:1), but later discusses “the computer unit 3000 memory unit” (id.,

  37:8–9). Aside from these conflicting definitions, there is nothing more to suggest what specific

  structure performs the claimed function. If the patent cannot clearly define the underlying

  structure, then a person of ordinary skill cannot either. This term is indefinite.




                                                    18
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 23 of 34 PageID #: 694



         G.      “means for playing back the messages and data”

                                     PLAINTIFFS’ PROPOSED                 FOSSIL’S PROPOSED
              TERM
                                        CONSTRUCTION                       CONSTRUCTION

   “means for playing back       This phrase should be construed     Subject to 35 U.S.C. § 112(f).
   the messages and data”        under 35 U.S.C. § 112(f).
   (claim 106)
                                 Function: Playing back              Function: Playing back the
                                 messages and data.                  messages and data.

                                 Structure: Visual and audio         Structure: Indefinite.
                                 outputs such as those found on
                                 pagers, cell phones, and PDAs.

         Plaintiffs offer the same structure and same arguments for this term as they did for the

  term “means for communicating audio and video information in a format perceivable by an

  individual located adjacent to the portable housing.” Therefore, this term is also indefinite as

  explained above.

         H.      Claim 90 (as a whole)

                                       PLAINTIFFS’ PROPOSED                FOSSIL’S PROPOSED
               TERM
                                          CONSTRUCTION                      CONSTRUCTION

   claim 90 (as a whole)            Claim 90 as a whole is not        Claim 90 as a whole is
                                    indefinite because it is not      indefinite because it is
                                    directed to both an apparatus     directed to both an apparatus
                                    and a method.                     and a method. See IPXL
                                                                      Holdings, L.L.C. v.
                                                                      Amazon.com, Inc., 430 F.3d
                                                                      1377 (Fed. Cir. 2005).

         Claim 90 as a whole is indefinite because, as Plaintiffs’ own expert concedes, it claims an

  apparatus that is defined by the performance of steps related to activation and/or authorization of

  a service. That is, infringement would turn upon the user using the claimed device in a particular

  environment in a certain way, rather than the intrinsic capabilities of the claimed device alone.




                                                   19
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 24 of 34 PageID #: 695



  Thus, under IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005),

  Claim 90 is indefinite because it claims both an apparatus and a method of use.

         To begin, Plaintiffs agree that the preamble of Claim 90 is limiting. The preamble

  requires infringement by a method step performed by an unclaimed proximity service unit in

  response to receiving a request authorization code:

         A proximity authorization unit for use with proximity service units, some of the
         proximity service units being capable of receiving information via a first signal
         and some of the proximity service units being capable of receiving information
         via a second signal, the second signal being different from the first signal, and
         each of the proximity service units providing a predetermined service when
         activated in response to receiving a request authorization code….

  ’443 Pat., Claim 90 (emphasis added). As seen in the emphasized portion, the parties agree that

  infringement of Claim 90 requires a step of unclaimed devices—the proximity service units—

  providing a predetermined service when activated in response to receiving a request

  authorization code from the claimed device.

         Furthermore, the claim requires its proximity authorization unit to perform at least on

  step of retrieving and two steps of outputting request authorization codes:

         the computer unit retrieving the request authorization code and the
         communication unit outputting the request authorization code on the first signal
         for communication to the proximity service units capable of receiving the first
         signal, and the communication unit outputting the request authorization code via
         the second signal to the proximity service units capable of receiving the second
         signal.

  Id. (emphasis added). Thus, on its face, Claim 90 is indefinite under IPXL for claiming an

  apparatus and method steps.

         Plaintiff provides three arguments in response: (1) that the claim does not explicitly

  require a “user” performing a step; (2) that the claim recites only capabilities of the apparatus,




                                                   20
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 25 of 34 PageID #: 696



  not steps; and (3) that the claim recites only the intended environment. Each of these arguments

  fails.

           First, Plaintiffs’ argument concerning the absence of the word “user” is a red herring. The

  Federal Circuit has never held it necessary that a claim employ the word “user” before it may be

  ruled invalid for mixing claim types. Indeed, the Federal Circuit has previously found

  indefiniteness for claim type mixing without requiring a “user.” In Rembrandt Data, the Federal

  Circuit found that a claim was indefinite because it recited an apparatus—a “data transmitting

  device for transmitting”—comprising several features, but with a final step of “transmitting” the

  data. Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011).

           Second, the limitations highlighted above are not mere capabilities. Claim 90 shows that

  the patentee knew when to use, and when to deviate from, the phrase “capable of.”

           A proximity authorization unit for use with proximity service units, some of the
           proximity service units being capable of receiving information via a first signal
           and some of the proximity service units being capable of receiving information
           via a second signal, the second signal being different from the first signal, and
           each of the proximity service units providing a predetermined service when
           activated in response to receiving a request authorization code, the proximity
           authorization unit comprising:

                  …

           the computer unit retrieving the request authorization code and the
           communication unit outputting the request authorization code on the first signal
           for communication to the proximity service units capable of receiving the first
           signal, and the communication unit outputting the request authorization code via
           the second signal to the proximity service units capable of receiving the second
           signal.

  ’443 Pat., Claim 90 (emphasis added). Perhaps the inventor wanted to claim only the capabilities

  of the proximity authorization unit, such that the claim could be valid. Perhaps he did not. But it

  is too late to correct the claim for a mistake that is not clearly a typographical error. The Federal



                                                   21
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 26 of 34 PageID #: 697



  Circuit “repeatedly and consistently has recognized that courts may not redraft claims, whether

  to make them operable or to sustain their validity.” Rembrandt, 641 F.3d at 1339 (quoting Chef

  Am., Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1374 (Fed. Cir. 2004)).

         Finally, the method steps in the claim do not reflect merely the environment in which the

  apparatus is intended to be used. To the contrary, it is clear from the claim language—and

  Plaintiffs’ expert’s own admissions—that the patentee defined the claimed apparatus by it being

  used in a multi-step, multi-device process of sending a request, receiving the request, authorizing

  the request, and activating a service in response. The claim for a device has a limitation that

  requires something else—“proximity service units”—to perform a step of “providing a

  predetermined service when activated in response to receiving a request authorization code” in

  order for there to be infringement.

         The parties’ arguments over “request authorization code” highlight that the claim requires

  a performance of a step by the proximity service unit. Although both parties disagree about the

  meaning of this term, they both agree that it is a code that “authorizes” or that “activates” “a

  predetermined service upon receipt” by a proximity service unit. The parties agree that there is

  nothing intrinsic to the code—such as the number 12345—that would identify whether it is a

  request authorization code or not. Instead, it is the how the code is used by the proximity service

  unit upon receipt that would tell one whether or not it is a request authorization code. In short,

  Fossil would not know if it made a device that infringed unless it was used in an environment in

  which it and other devices performed the steps recited in the claims.

         During his deposition, Plaintiffs’ expert admitted that the code itself is not defined by

  what it is within the claimed device, but rather how it is used within in a broader

  communications system:




                                                   22
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 27 of 34 PageID #: 698



         Q.     So just looking at the number 12345, then, I wouldn’t know whether that’s
         a request authorization code or not?

         A.      You mean if you saw 12345 within somewhere?

         Q.      Right.

         A.      You wouldn’t know without knowing the specification of the system.

  Ex. A, 21:14–20 (emphasis added). The “specification of the system” that Plaintiffs’ expert was

  referring to is an arbitrary, subjective agreement of a group of engineers to decide that a

  particular code sent by the claimed device will be used by a proximity service unit to

  authenticate (or activate) a service:

         Q.     How would a person of ordinary skill in the art know if 12345 is a request
         authorization code?

         MR. LIN: Objection to form.

         THE WITNESS: Typically, one reads the spec of the system and the spec will
         define all these things.

         BY MR. CONRAD:

         Q.      Okay. What spec are you talking about?

         A.       So whenever engineers build a system, they typically build it based on
         some specification, some requirements/specifications. And then when they build
         it, they would then write their own detailed spec of how this thing works.

         Q.     Okay. So someone could—so is it the specification that defines what
         would be a request authorization code?

         A.      One would find it in the specification, yeah.

  Ex. A, 20:2–19.

         Plaintiffs’ expert’s reliance on how the device is used and the steps that are performed in

  order to define infringement is highlighted by Plaintiffs’ disagreement over whether a “request

  authorization code” must “authorize” or whether, as Fossil argues, it “activates.” It matters,


                                                   23
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 28 of 34 PageID #: 699



  apparently, because “an engineer or engineers [could] have written and said ‘12345, in this

  instance, is going to be an authorization code’” as opposed to something else. See Ex A., 22; see

  also id., 27–29 (questioning whether or not “12345” is a request authorization code in the

  context of an ATM machine based upon an arbitrary specification); id., 28:25–29:10 (“Q. But

  sitting here today, knowing that 12345 is contained within computer unit 3000, you’re not going

  to know whether or not it’s a request authorization code based on what we have here; right? A:

  That is correct.”).

          What Plaintiffs’ expert’s testimony demonstrates is that Claim 90 is not a mere apparatus

  claim, but is one directed to a process with multiple steps taking place within a system of several

  components: a proximity authorization device sending a request authorization code, a proximity

  service unit authorizing the service based on the code, and ultimately activating service by a

  legacy activation device. He explained:

          Q.     What steps does the proximity authorization unit of Claim 90 take to do
          authorization as opposed to activation?

          A.      The first step is it detects that it’s in proximity to the other device.

          Q.     And where do you see that in Claim 90?
          ...
          A.     So in the preamble, it says “each of the proximity service units providing
          a predetermined service when activated in response to receiving a request
          authorization code.” So that’s when that authorization step begins to happen.
          And in the specification somewhere—I don't know precisely where—it says that
          happens upon the detection of proximity.

  Ex. A, 13:3–18 (emphasis added). Dr. Sirovica’s observation is not any isolated one. He clearly

  understood the entire Claim 90 to be directed to performing a method, despite it being an

  apparatus claim:

          Q: Okay. What part of Claim 90 is performing the authorization?




                                                     24
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 29 of 34 PageID #: 700



                 MR. LIN: Objection to form.

         THE WITNESS: I would say, collectively, it’s performing authorization. It's
         about performing authorizations.

  Ex. A, 12:17–22 (emphasis added).

         Plaintiffs’ reliance on HTC and Huawei is distinguishable. In both of those cases, the

  questionable claim language was construed to not be a claim limitation. That is, it was clear that

  when the claimed device was made or sold that it would infringe. For example, in HTC, the

  Court concluded that the claimed “mobile station” did not perform the steps recited in the claim.

  Thus, it was clear that the “mobile station” would infringe when made or sold. HTC Corp. v.

  IPCom GmbH & Co., KG, 667 F.3d 1270, 1274 (Fed. Cir. 2012). Similarly, in Huawei, claims

  for an SGSN or MME device contained “wherein” clauses that this Court concluded were not a

  limitation of the claim. See Huawei Techs. Co. v. T-Mobile US, Inc., 2:16-cv-00055, 2017 WL

  2190103 (E.D. Tex. May 17, 2017) (Payne, J.). Unlike those cases, the parties agree here that

  limitations of the claim are defined by the performance of method steps, namely the “request

  authorization code” activating (or authorizing) a service by proximity service units. That is, it is

  not clear whether Fossil would infringe if it made a device containing the code “12345,” even if

  the device were capable of transmitting that code on different signals. Infringement would only

  become apparent if it were used in an environment in which the device transmitted the code and

  we learned whether or not the code was a “request authorization code” because, upon receipt by

  the proximity service unit, activated a service.




                                                     25
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 30 of 34 PageID #: 701



         I.      Claim 91 (as a whole)

                                                                              FOSSIL’S PROPOSED
              TERM             PLAINTIFFS’ PROPOSED CONSTRUCTION
                                                                               CONSTRUCTION

   Claim 91 (as a whole)     Not indefinite.                                  Indefinite.

                             The term “low power communication unit”
                             has a definite construction, set forth above.

                             Also, the phrase “. . . not two way connected
                             to a wireless communication network
                             controlled from a central control center” has
                             a definite meaning that the communication
                             unit is not communicating over a cell phone
                             network.

         Claim 91 recites:

         91. The proximity authorization unit of claim 90, wherein the communication unit
         is a low power communication unit not two way connected to a wireless
         communication network controlled from a central control center.

         The claim is indefinite because it is unclear what is “controlled from a central control

  center.” One possible interpretation is that it is the “wireless communication network” that is

  “controlled from a central control center.” Alternatively, it may be the “communication unit” that

  is “controlled from a central control center” while also being “not two way connected to a

  wireless communication network.” Each reading is grammatically possible, but unfortunately the

  ’443 Patent’s specification provides no further clarity as to which was intended. There is no

  disclosure of the phrase as a whole nor its constituent parts. When variations on “two way

  connected,” “low power,” “wireless,” “communication network,” and “central control center”

  independently appear in the specification, the discussions surrounding them do not appear

  directed at this phrase and provides no insight. This ambiguity renders the claim indefinite.

  Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 908 (2014); Linksmart Wireless Tech.,




                                                  26
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 31 of 34 PageID #: 702



  LLC v. T-Mobile USA, Inc., 2:08-cv-264-DF-CE, 2010 WL 2640402, at *11 (E.D. Tex. June 30,

  2010) (finding the term “location the user access” indefinite because it was grammatically

  incorrect could be interpreted in various ways).

         Plaintiffs assert that it must be the “wireless communication network” that is “controlled

  from a central control center,” but they do not show where the specification expressly explains or

  requires this. They merely point out that one of the many goals of the invention was to avoid

  cellular fees, and then leap right to the conclusion that “two way connected to a wireless

  communication network controlled from a central control center” must therefore mean only a

  cell phone network. See Opp., 27. However, this express connection between a cell phone

  network, “two way,” and a “central control center” is nowhere to be found in the specification

  because the patent never mentions a “central control center” at all, let alone one that controls a

  cell phone network. Thus, even if the claim means that the “wireless communication network” is

  being controlled, it is not limited to cell phone networks. Therefore, Plaintiffs’ proposed

  construction should be rejected outright.

         The only discussion of a “control center,” in general, is more closely aligned with an

  alternative meaning: that it is not the wireless network controlled by the central control center but

  it is the claimed device and its communications with the proximity service unit. The patent

  discloses various examples of one-way automatic wireless service activation, which it

  distinguishes from various examples involving a more complicated two-way wireless activation

  procedure.

         For example, “two way” appears in the specifications most prominently at 14:11–12.

  (“two way communication capability is always assumed to be unavailable”). There, the

  specification emphasizes a preferred embodiment of proximity authorization units that can




                                                     27
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 32 of 34 PageID #: 703



  activate a service by one-way transmission only, simply by coming into range with a proximity

  service unit. ’443 Pat., 14:13–15 (“[a]utomatically activated when reaching a predetermined

  proximity distance”).

         But the specification also describes “more expensive” two-way wireless communication

  models and two-way activation procedures. Id., 21:62. In several embodiments with two-way

  communication, authorization codes may be centrally generated and transmitted from the

  proximity service unit back to the proximity authorization unit to implement more complicated

  authorization/activation procedures. “A two way system for example might be connected to the

  home security system that might be connected to and Internet service provider that keeps a list of

  all the authorized codes.” Id., 22:4–7. For example, the disclosed embodiment describes the

  proximity service unit having link to a “control or billing center 2950.” Id., 32:31–34; Fig. 29.

         On exemplary embodiment involves the validation of encrypted biometric data. ’443 Pat.,

  40:19–38. The specification explains that the “access control center” is a location where a

  “master biometrics data base” is stored:

         In the manner described both the proximity service unit 2910 and the proximity
         authorization unit 2920 receive SPIN numbers that use the control centers private
         key to generate messages involving the master biometrics database stored at the
         access control center.

  Id., 40:28–33 (emphasis added). In this embodiment, the communication is two way—

  transmission of request authorization codes and receipt of unique SPIN numbers from the central

  control center—that control the generation of messages on the device.

         Another two-way embodiment describes “a two way manual activation signal system is

  incorporated into wireless transceiver units” such as parking meters. Id., 20:24–25. Here, the

  proximity authorization unit 710 would request the parking meter to be activated. Id., 20:30. The

  service unit would then ask for the customer ID, SPIN code, or other information “back to the


                                                  28
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 33 of 34 PageID #: 704



  wireless device.” This information would “be used to authorize and eventually charge the

  customers account.” Id., 20:35–36. Alternatively, the system may already have stored with a

  “predetermined set of SPIN codes for which the meter service was authorized.” Id., 20:39–40.

         Thus, the specification’s description of one-way automatic service activation (as opposed

  to two-way wireless service activation) is at odds with Plaintiffs’ argument that the claim refers

  to the “central control center” being the “operational hub of the network provider.” Opp., 27.

  Both are grammatically correct interpretations of the claim. Furthermore, Plaintiff argues that the

  specification supports just one grammatical reading. As seen above, another grammatical reading

  is also supported by the written description. Because of the ambiguous grammar, the claim has

  two possible interpretations. The ’443 Patent provides no guidance requiring either interpretation

  to give it meaning with reasonable certainty to a person of ordinary skill in the art, so this term is

  indefinite. But whether or not the claim is indefinite, the Court should reject Plaintiffs’ proposed

  construction because it improperly restricts the meaning of “wireless communication network” to

  cell phone networks.

  V.     CONCLUSION

         For the foregoing reasons, Fossil respectfully requests that the Court reject Plaintiffs’

  proposals, adopt Fossil’s proposed constructions, and find the ’443 Patent indefinite.




                                                   29
Case 2:18-cv-00049-JRG-RSP Document 52 Filed 02/12/19 Page 34 of 34 PageID #: 705



  Dated: February 12, 2019                       Respectfully submitted,

                                                 FISH & RICHARDSON P.C.

                                                 By: /s/ David B. Conrad
                                                     Neil J. McNabnay
                                                     mcnabnay@fr.com
                                                     Texas Bar No. 24002583
                                                     David B. Conrad
                                                     conrad@fr.com
                                                     Texas Bar No. 24049042
                                                     Michael A. Vincent
                                                     vincent@fr.com
                                                     Texas Bar No. 24105738
                                                     1717 Main Street, Suite 5000
                                                     Dallas, Texas 75201
                                                     (214) 747-5070 - Telephone
                                                     (214) 747-2091 - Facsimile

                                                 COUNSEL FOR DEFENDANT
                                                 FOSSIL GROUP, INC.




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above and foregoing
  document has been served on February 12, 2019 to all counsel of record who are deemed to have
  consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(c).

                                                     /s/ Michael A. Vincent
                                                     Michael A. Vincent




                                                30
